DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    STOPDIRTYGOVERNMENT, LLC,
                             Appellant,

                                     v.

                       TOWN OF GULF STREAM,
                             Appellee.

                               No. 4D21-857

                               [June 1, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No.
502014CA003721.

    Jonathan R. O’Boyle of The O’Boyle Law Firm, P.C., Deerfield Beach,
for appellant.

  Jeffrey L. Hochman and Hudson C. Gill of Johnson, Anselmo, Murdoch,
Burke, Piper & Hochman, P.A., Fort Lauderdale, for appellee.

GROSS, J.

   For the reasons stated in O’Boyle v. Town of Gulf Stream, No. 4D21-972
(Fla. 4th DCA June 1, 2022), we affirm the trial court’s denial of a fee
multiplier and refusal to award attorney’s fees for litigating the amount of
fees.

   Affirmed.

GERBER and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.